Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 1 of 15

(TO PLAINTIFF’S ATTORNEY: Please Circle Type of Action Involved: - TORT - MOTOR VEHICLE TORT -
CONTRACT - EQUITABLE RELIEF - OTHER.)

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss. SUPERIOR COURT
CIVIL ACTI

ON
No. AI F#CVOOU SYA

sven mec enseerese reese nseeeee eee sees sere Heh es ereeeeeeeU ees HumeseesesOsens

AIKIN BEVERLY HOSPITAL
SUMMONS

To the above named Defendant:
You are hereby summoned and required to serve upon SHE IL E. Mone, A) ;

plainuff § attorney, whose address isPY (1 ft hewn f ce | leis in oF + Fits, - , an answer to the
4 dviukT 37ReET Pividunt (Wee. 024

oO
complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the

answer the complaint, but if you claim to have a defense, either you or your

ified herein avd also file the original in the Clerk’s Office.

attorney must serve a copy of your written answer within 20 days as spect

day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the
complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at

=
_ Ai EW MA either before service upon plaintiff's attomey or within a reasonable time thereafter.

Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff's
_ claim or you will thereafter be barred from making such claim in any other action.

‘ CT
WITNESS, Judith Fabricant, Esquire, at Salem, the
day of , in the year of our Lord two thousand -
J : teeny

 

 

Same Mlwienll ZZ

Clerk

Pm iars
DEPUTY SHERIFF
1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.

2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate summons is used for each
defendant, each should be addressed to the particular defendant.

  

NOTICE TO DEFENDANT - You need not appear personally in court to

NOTES:
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 2 of 15

PROOF OF SERVICE OF PROCESS

I hereby certify and return that on ,20  ,I served a copy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P. 4 (d) (1-5):

 

 

 

 

Dated: , 20

N.B. TO PROCESS SERVER:-
PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN

THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.

 

 

 

 

, 20
ie
s
z
oS
7 Ze
tome OO
Own z<
BE gz 4
> vz
, ~—= ~ Mm ..
IG aoe > z zm
a = = Oz
> = 2 3 =o
7 a g =~
S = 2 5 &
=o ns
sx ~
an
5 =
oO
“
an
<
ea
nA
”Y
a]

 

 
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 3 of 15

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss SUPERIOR COURT
C.A. No.:

Pierina Hari

Plaintiff
v. PLAINTIFF’S COMPLAINT

AND DEMAND FOR JURY TRIAL

Northeast Hospital Corporation
a/k/a Beverly Hospital and
John Doe,

Defendants

PARTIES

1. The Plaintiff, Pierina Hari, is an individual residing at 22 Redcoat Drive, East Brunswick,
Middlesex County, State of New Jersey and is the wife of Vijay Hari.

2. The Defendant, Northeast Hospital Corporation doing business as Beverly Hospital, 85
Herrick Street, Essex County, Commonwealth of Massachusetts, is a charitable corporation
organized pursuant to the laws of the Commonwealth of Massachusetts and responsible for the
safe operations of the Beverly Hospital, its agents, servants, and employees.

3. The Defendant, John Doe, is an agent, servant or employee of the Defendant, Beverly
Hospital responsible for the safe operation of his washing and mopping activities.

STATEMENT OF FACTS

 

4. On or about January 25, 2020, the Plaintiff, Pierina Hari, was visiting patient room 220 at
Beverly Hospital, waiting for her mother to be discharged, and was lawfully on the premises of
Beverly Hospital.

5. The Plaintiff, Pierina Hari, walked toward the lounge area of the room. In the lounge
area, Plaintiff, Pierina Hari’s left leg slipped in front of her while her right leg and right arm

slipped behind her. Plaintiff, Pierina Hari immediately experienced excruciating pain and cried
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 4 of 15

out for help. The Plaintiff, Pierina Hari had landed hard on her right side including her right
hand and shoulder and experienced severe pain in her entire left leg and hip.

6. While Plaintiff, Pierina Hari, lay screaming for help, she saw that the floor was slippery
and wet. The condition of the floor was as a result of washing and mopping and the direct
activity of the Defendant, Beverly Hospital, its agents, servants, and employees.

7. There were no warning signs, tape or cones cautioning Plaintiff, Pierina Hari about the
wet and slippery condition of the floor, that had been recently mopped and washed, and she had
no way to know the floor was wet until she slipped and fell.

8. Plaintiff, Pierina Hari remained hospitalized for six days. Her stay was complicated by
the fact that her mother suffered a severe stroke while Plaintiff, Pierina Hari was undergoing
treatment.

9. Plaintiff, Pierina Hari was transported via ambulance to her mother’s hospital to make
hospice arrangements and then transferred back to Beverly Hospital. It was extremely difficult
both emotionally and physically.

10. The Defendant Beverly Hospital, its agents, servants and employees, were negligent by
breaching its duty to visitors and patients to keep the premises in a reasonably safe condition free
from defects and by failing to remedy and/or by failing to warn of the slippery and wet condition
of the floor caused by mopping and washing activities resulting in severe injury to the Plaintiff,
Pierina Hari.

11. Plaintiff, Pierina Hari suffered serious and permanent injuries as a direct and proximate
result of the negligence of Beverly Hospital, its agents, servants, employees who failed to warn

of the wet and slippery condition of the floor caused by washing activities, and/or remedy the

condition of the floor.
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 5 of 15

12. The negligence of the Defendant Beverly Hospital, its agents, servants, and employee
was the direct and proximate cause of Pierina Hari’s slip and fall that resulted in serious injuries
including but not limited to ruptured left hamstring tendon and a torn labrum tear, tear in the
right biceps and rotator cuff, and disc herniation in the lumbar spine, numbness, lateral calf
sensation, cold, numbness and pressure sensation that causes great discomfort, stabbing pain in
the left buttocks to the posterior thigh, low back pain, leg numbness, surgical intervention and
the need for ongoing physical therapy and pain medication.
13. Plaintiff, Pierina Hari’s slip and fall was caused by the negligence of Beverly Hospital, its
agents, servants, employee, in creating and allowing a dangerous condition to exist, by failing to
warn of the dangerous condition, by failing to remedy the dangerous condition, and by failing to
keep the hospital in a reasonably safe condition to all patients and visitors.
14. _—_ At all times relevant herein, the Plaintiff, Pierina Hari, was using all due care.
15. As aresult of the negligence of the Defendant, Beverly Hospital, its agents, servants and
employees, the Plaintiff, Pierina Hari was caused to suffer serious and permanent personal
injury, scarring and disfigurement, incurred and continues to incur hospital and medical expenses
for necessary medical attention, suffered and continues to suffer from a loss of earning capacity,
has been unable to engage in her usual activities and has suffered and continues to suffer
physical and mental pain, anxiety, fear, anguish and worry, all to her great detriment.
WHEREFORE, the Plaintiff, Pierina Hari, prays for judgment against the Defendant,
Beverly Hospital, its agents, servants, and employees for her personal and bodily injuries, pain and
suffering, loss of earnings and earning capacity and medical expenses as set forth herein together

with interest and costs.
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 6 of 15

JURY DEMAND
Plaintiff respectfully demands a jury trial as to all counts and claims.

Plaintiffs, Pierina Hari and Vijay Hari

By their pas
\ nee

Sheila E. Mone, Esquire/Of Counsel (BB0#634615)
Walter Kelley, Esquire/Partner (BBO#670525)
Bernheim, Kelley, Battista & Bliss LLC

4 Court Street

Plymouth, MA 02360

(617) 420-1111

DATED: 4/20/2021
 

 

 

 

 

 

Case 1:21-cv-11213- NMG RAGHEMeNt 1-1 Filad.07/22/21.,P
, KE i rt OF Massachusetts
CIVIL TRACKING ORDER “Trae
(STANDING ORDER 1- 88) 2177CV00454 The Superior Court
CASE NAME: Thomas H. Driscoll, Jr., Clerk of Courts
Pierina, Hari vs. Northeast Hospital Corporation Also Known As Beverly
Hospital
TO: A COURT NAME & ADDRESS
eras : Wha ESG. Essex County Superior Court - Salem
ena _ one . . J. Michael Ruane Judicial Center
Bernstein Kelley Battista and Bliss LLC 56 Federal Street
Four Court Stteet

Plymouth, MA 02360

 

Salem, MA 01970

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

 

 

 

STAGES OF LITIGATION DEADLINE
SERVED BY FILED BY HEARD BY
Service of process made and retum filed with the Court 07/22/2021
Response to the complaint filed (also see MRCP 12) 08/23/2021

 

 

 

 

 

 

 

 

 

All motions under MRCP 12, 19, and 20 08/23/2021 09/20/2021 10/20/2021
All motions under MRCP 15 08/23/2021 09/20/2021 40/20/2021
n sositions roloted and depositions served and non-expert 02/17/2022

All motions under MRCP 56 03/21/2022 04/18/2022

Final pre-trial conference held and/or firm trial date set 08/16/2022
Case shall be resolved and judgment shall issue by 04/24/2023

 

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

04/23/2021 Jose Mejia

 

PHONE

(978)825-4800

 

 

Renn namnen

 

 

 

 

 
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 8 of 15

COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS. SUPERIOR COURT
DEPARTMENT

CIVIL ACTION NO.
PIERINA HARI, )
Plaintiff )
)
Vv.
NORTHEAST HOSPITAL CORPORATION )
a/k/a BEVERLY HOSPITAL, )

Defendant

PLAINTIFF PIERINA HARI’S REQUEST FOR PRODUCTION
OF DOCUMENTS FROM THE DEFENDANT, NORTHEAST HOSPITAL
CORPORATION a/k/a BEVERLY HOSPITAL

INSTRUCTIONS

Pursuant to Mass. R. Civ. P. 34, the Plaintiff, PIERINA HARI requests the Defendant,
NORTHEAST HOSPITAL CORPORATION a/k/a BEVERLY HOSPITAL, to produce documents
(as hereinafter defined) or other items that are hereinafter set forth for inspection and copying at
10:00 a.m. at the law offices of Plaintiff's Attorney Sheila E. Mone, Esquire, Bernheim, Kelley,
Battista & Bliss, LLC, 4 Court Street, Plymouth, MA within the time set by the rules.

The Defendant may comply with this request by forwarding a copy of any documents or
other items requested to counsel on or before the Production Date, provided however, the Defend-
ant makes the appropriate designation as to the paragraph and subparagraph, if applicable, pursuant
to which each document or other item is produced; if any document or other item is produced
pursuant to more than one paragraph and/or subparagraph, the designation must so indicate.

This demand is to include all after-acquired documents of this type made reference to in
the request. The plaintiff is, therefore, requested to update the production of documents by for-
warding copies to counsel for the defendant or putting counsel for the defendant on notice as to
any such newly acquired material.

If you claim any privilege or immunity from discovery with regard to any documents
sought herein, then please provide the following information as to each document to which such
claim is made:

a) Its date;

b) the name and address of its maker;

c) the name and address of each person listed as an addressee;

d) the name and address of each person who has seen or reviewed each such document;
e) a brief description of its subject matter;

f) the nature of the privilege or immunity claimed; and

g) asummary of all facts and circumstances upon which such claim is based.

Request for Documents I
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 9 of 15

DEFINITIONS

The following definitions apply to all discovery requests, unless otherwise ordered by the court:

(1) Communication. The term "communication" means the transmittal of information (in
the form of facts, opinions, ideas, inquiries, or otherwise).

(2) Document. The term "document" is defined to be synonymous in meaning and equal
in scope to the usage of this term in Mass. R. Civ. P. 34 (a). An earlier draft is a separate
document within the meaning of this term.

(3) Identify (With Respect to Documents). When referring to documents, to "identify"
means to give, to the extent known: (a) the type of document; (b) the general subject mat-
ter; (c) the date of the document; (d) the author or authors, according to the document; and
(e) the persons to whom, according to the document, the document (or a copy). was to have
been sent.

(4) Parties. The term "plaintiff" or "defendant," as well as a party's full or abbreviated
name or a pronoun referring to a party, mean the party and, where applicable, its officers,
directors, employees, partners, corporate parent, and subsidiaries. This definition is not in-
tended to impose a discovery obligation on any person who is not a party to the litigation.

(5) Person. The term "person" means any natural person or any business, legal, or govern-
mental entity.

(6) Concerning. The term "concerning" means referring to, describing, offering evidence
of, or constituting.

(7) Location of Documents. If any or all documents requested herein are no longer in
your possession, custody or control because of destruction, loss or any other reason, then
do the following with respect to each and every document: (1) describe the nature of the
document (e.g., letter or memorandum), (2) state the date of the document, (3) identify the
persons who sent and received the original and a copy of the document, (4) state in as
much detail as possible the contents of the document, and (5) state the manner and date of
disposition of the document.

(8) Attorney-Client Privilege, Work-Product Doctrine or other grounds. If you contend
that you are entitled to withhold from production any or all documents identified herein on
the basis of the attorney-client privilege, the work-product doctrine or other ground, then do
the following with respect to each and every document: (1) describe the nature of the docu-
ment (e.g., letter or memorandum), (2) state the date of the document, (3) identify the per-
sons who sent and received the original and a copy of the document, (4) state the subject
matter of the document, and (5) state the basis on which you contend you are entitled to
withhold the document from production.

Request for Documents 2
oN DY

10.

11.

12.

13.

14.

15.

16.

17.

Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 10 of 15

REQUEST FOR PRODUCTION

Copies of all signed and/or unsigned statements recorded by mechanical and/or electronic
means made by any witnesses to the incident alleged in the Plaintiff’s Complaint that are in
the possession of the Defendant, its agent, insurer or attorney or subject to its control.

Copies of any and all statements, signed or unsigned, and whether recorded by mechanical and/or
electronic means, made by the Defendant or the Defendant’s agents or employees, that relate
directly or indirectly to this action and are in the possession of the Defendant, its agent, insurer
or attorney or subject to its control.

Any and all statements of the Plaintiff and/or Defendant concerning the incident alleged in the
Plaintiff’s Complaint.

Any and all reports of investigators in the possession of or subject to the control of the Defend-
ant, its agent, insurer or attorney.

Sketches, plans or diagrams of the scene of the incident alleged in the Complaint.
Photographs of the scene of the incident alleged in the Complaint.
All photographs of the Plaintiff.

Any and all incident reports written or prepared by any employee or agent of the Defendant
concerning the incident referred to in the Complaint.

Any and all incident reports written or prepared by an employee or agent of the Defendant
concerning any incident that took place in the restroom for the 24-hour period prior to the
incident referred to in the Complaint.

All notes, correspondence, memoranda or other documents between the Plaintiff and the De-
fendant or the Defendant’s agents or employees.

All records, notes and other documents that demonstrate, refer to or mention in any way the
times when patient room 220 was inspected by any agent or employee of the Defendant on or
about January 25, 2020, and the identity of such agent or employee.

All records, notes and other documents that demonstrate, refer to or mention in any way the
times when there was mopping activity in patient room 220 on or about January 25, 2020.

All employee manuals, policies, procedures or other written documents that refer to, mention
or in any way relate to the policies and/or procedure for mopping activities within the hospital.

All manuals, policies, procedures or other written documents that refer to, mention or in any
way related to the procedure and protocol for all mopping and mopping activities within a
patient’s room specifically, room 220, and within the hospital generally.

All records that identify the individual(s) responsible for the mopping activities, cleaning, su-
pervising and/or inspecting of any patient room, and specifically hospital room 220.

Copies of all insurance policies that may be available to cover part or all of any judgment that
may be rendered in this action against the Defendant.

Copies of all reports of all experts including within your response any and all work papers,
drawings, photographs or any other material the possession of the expert pertaining to work
site safety at this job site.

Request for Documents 3
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 11 of 15

18. Curriculum vitae of any and all experts you intend to call as a witness at the trial of this matter.

19. Any and all reports, correspondence, memoranda or similar documents to or from any and all
experts you intent to call as a witness at the trial of this matter.

19. All documents that the Defendant intends to introduce at trial.

Plaintiff, Arnold Kennedy
By his Attorneys,

}
QXEE gen

Sheila E. Mone, Esquire

Walter Kelley, Esquire

Bernheim, Kelley, Battista & Bliss, LLC
4 Court Street

Plymouth, MA

(617) 420-1111

DATED: July 1, 2021

Request for Documents . 4
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 12 of 15

COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS. SUPERIOR COURT
TRIAL DEPARTMENT
CIVIL ACTION NO.2177CV464
PIERINA HARI )
Plaintiff )
)
V. )
)
NORTHEAST HOSPITAL CORPORATION, )
a/k/a BEVERLY HOSPITAL )

INTERROGATORIES PROPOUNDED BY THE PLAINTIFF, PIERINA HARI
TO BE ANSWERED BY THE DEFENDANT, NORTHEAST HOSPITAL
CORPORATION d/b/a BEVERLY HOSPITAL

Now comes the Plaintiff, Pierina Hari, and pursuant to Rules 26 and 33 of the Massachusetts Rules of Civil
Procedure, demands that the Defendant answer the following interrogatories under oath. These interroga-
tories are deemed to be continuing, and any subsequently determined information or facts concerning the
matters referred to herein require supplementary answers.

DEFINITIONS

For the purpose of these interrogatories, the following words shall be deemed to have the following respec-
tive meanings as used herein:

1.

“Documents” means all writings of any kind, including the originals and all nonidentical copies,
whether different from the originals by reason of any notation made on such copies or otherwise (in-
cluding, without limitation, correspondence, memoranda, notes, diaries, statistics, letters, telegrams,
minutes, contracts, reports, studies, checks, statements, receipts, returns, summaries, pamphlets, books,
inter- and intraoffice communications, notations of any sort of conversations, notations of any telephone
calls, meetings or other communications, bulletins, printed matter, invoices, worksheets, and all drafts,
alterations, modifications, changes and amendments of any of the foregoing); graphic or oral records
or representations of any kind (including, without limitation, photographs, charts, graphs, microfilm,
recordings, etc.); and any electronic, mechanical or electric records or representations of any kind (in-
cluding, without limitation, tapes, cassettes, discs, records, etc.).

“You” or “your” means the Defendant and all other persons acting or purporting to act on your behalf.

“Identify,” when used in reference to a business, firm, partnership, association or corporation, means
to state its business name and present address, as well as the names and present addresses of the prin-
cipals, owners, participants, partners, officers or employees.

“Identify,” when used in reference to an individual person, means to state his or her full name, present
home address, present or last known business address, present or last known position or business affil-
iation and his or her position and business affiliation at the time these interrogatories are directed to
him or her.

“Identify,” when used in reference to a document, means to state an author or addressor, type of docu-
ment or some means of identifying the document, the recipients of all copies of the document and its
present location or custodian. If any such document was, but no longer is, in possession of the Defend-
ant or subject to its control, state what disposition was made of it. In lieu of such identification, the

Page 1 of 4
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 13 of 15

Defendant may furnish, simultaneously with the filing of its answers to these interrogatories, such doc-
uments for inspection and copying by Plaintiff’s attorneys at their office, 4 Court Street, Plymouth, MA
02630.

“Date of the incident” means January 25, 2020.

“Site of the accident” means the Room 2220 at Beverly Hospital, 85 Herrick Street, Beverly, Massachu-
setts.

INTERROGATORIES

Please identify yourself fully, giving your full name, age, residence, employment or business relation-
ship with the above-captioned Defendant.

Please identify the Defendant, Northeast Hospital Corporation d/b/a Beverly Hospital, giving its legal
name, address, type of business entity (partnership, corporation, etc.) and place of incorporation if it is
a corporation, and identify the owner or majority shareholder.

Please identify each individual that you have consulted with or have received information from with
respect to answering these Interrogatories.

Please identify the person who was in charge of the management, supervision and/or cleaning of the
premises, specifically Patient Room 220, on January 25, 2020 and whether there existed rules or pro-
tocols with respect to cleaning and mopping activities.

For each employee, agent or officer who was in Patient Rooom 220, on January 25,2020, please provide
the following:

a. the name, address, phone number and job title of each individual;

b. the date the person was hired, and the name, address and job title of the person who hired that
individual;

c. whether the person is still employed by the Defendant and, if not, the date and reason the employ-
ment was terminated;

d. the name, address and job title of the person who was the individual’s immediate supervisor on
the date of the incident;

e. a description of the duties and responsibilities that person was required to perform on the date of
the incident; and

f. the hours worked on the date of the incident.
Please give a full and detailed description of the site of the accident.

Please describe in detail any warnings or signals, either written or oral, placed or posted at the area of
the accident or given to the Plaintiff prior to the alleged occurrence.

If any of the employees, agents or officers of the Defendant were at the scene of the alleged accident
just before, during and/or just after the alleged accident, please answer the following:

a. Identify each such employee, agent or officer.

b. For each such employee, agent or officer, as set forth in subpart (a) above, please describe what the
person saw and heard with respect to the alleged accident.

Page 2 of 4
10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 14 of 15

c. For each such employee, agent or officer, as set forth in subpart (a), above, please describe any
conversations between the Defendants and the Plaintiff at the time of the alleged accident.

d. Please state the actions taken by any employee, agent or officer of the Defendant in assisting the
Plaintiff on the date of the alleged accident.

Please set forth each conversation that occurred between the Plaintiff and any employee, agent or officer
of the Defendant at any time following the alleged accident.

State whether there is any insurance agreement in existence, and the contents thereof, relating to cov-
erage that might satisfy in whole or in part any judgment the Plaintiff may obtain in this action against
the Defendant, or that will indemnify or reimburse the Defendant for payment to satisfy such judgment,
and, if so, identify the name and address of the company providing such insurance coverage and state
the types and amounts of such coverage.

Did any employee, agent or officer of the Defendant prepare, submit or make any written statement or
report of the alleged occurrence and, if so, state the date and matter of any such written statement or
report, and the substance and contents of any such written statement or report.

Please state whether any agent, servant or employee took any photographs, pictures, diagrams or
sketches of the location where this accident occurred that purport to depict the scene of the accident at
the time it occurred. If so, state and, if so, state the the name and address of the individual who did so,
and where said items are now located.

Please state the names and addresses of any and all witnesses to the accident and identify any statements
made by these witnesses to the Defendant or its agents, employees or servants.

Please state in full the name and address of each person whom you expect to call as an expert witness
on behalf of the Plaintiff in the above matter, including as to each person the nature of his specialization.

With respect to each expert witness whom you expect to be called for testimony on behalf of the De-
fendant at trial, please state, specifying separately as to each expert:

a. the substance of the facts and opinions to which each such expert is expected to testify, and

b. asummary of the grounds for each opinion of each such expert.

If you claim that the incident complained of in Plaintiff’s Complaint was caused in part or entirely by
the Plaintiff’s own negligence, please describe what act or acts on the part of the Plaintiff constituted

said negligence.

Please state the names and addresses of any and all witnesses you intend to have testify at trial of this
action.

Please state whether an incident report concerning the accident was ever prepared by any agent, servant
or employee and, if so, state the name and address of the person or persons who prepared the report,
the date of the report and the substance or the contents of the report.

Please state specifically at what times on the day of the incident Patient Room 220 was inspected by

any employees, agents or servants of the Defendant, the name and address of such employees and the
condition of Patient Room 220 at the time of the inspection.

Page 3 of 4
Case 1:21-cv-11213-NMG Document 1-1 Filed 07/27/21 Page 15 of 15

20. Please identify all times on the day of the incident when Room 220 was cleaned and identify by whom
it was cleaned and what was cleaned.

21. Please state specifically at what time and on what days Patient Room 220 was inspected and/or cleaned
by any employees, agents or servants of the Defendant, the name and address of such employees and
the condition of Patient Room 220 at the time of the inspection and cleaning for the time period one
months prior to the incident.

20. If it is your contention that some other condition, entity or person is responsible for the condition of the
floor that plaintiff alleges is the cause of the plaintiff’s fall, kindly state your basis for this contention.

Plaintiff, Pierina Hari
By! her Attoyfey, -  -¢

 

oh C= xian
Sheila E. Mone, Esquire (BBO#634615)
Bernheim, Kelley, Battista & Bliss LLC
4 Court Street
Plymouth, MA 02630
(617) 865-3704
DATE: July / ,2021

Page 4 of 4
